In the United States Court of Federal Claims
  * * * * * * * * * * * * * * *                *
  J.C. DRISKILL, INC.,                         *
                                               *
                        Plaintiff,             *
                v.                             *
                                               *           No. 15-975C
  UNITED STATES,                               *           Filed: September 12, 2016
                                               *
                        Defendant.             *
                                               *
  * * * * * * * * * * * * * * *                *

                                         ORDER


        The court is in receipt of plaintiff’s September 9, 2016 Notice of Voluntary Dismissal
Without Prejudice. Pursuant to Rule 41(a) of the Rules of the United States Court of Federal
Claims (2016), the court ORDERS that the above-captioned case be DISMISSED without
prejudice, with each party to bear its own costs.

       IT IS SO ORDERED.

                                                           s/Marian Blank Horn
                                                           MARIAN BLANK HORN
                                                                    Judge